COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tyrone Gaynell Conelly v. The State of Texas

Appellate case number:      01-12-00398-CR

Trial court case number:    1765756

Trial court:                County Criminal Court at Law No. 7 of Harris County

       On November 12, 2013, appellant filed a letter with this Court stating that the
reporter’s record was missing the voir dire portion of the trial and the testimony of a
witness identified as “Corporal Yeley” and was therefore incomplete. On February 4,
2014, we abated this case and remanded to the trial court for the trial court to determine
(1) whether the voir dire portion of the trial had been recorded, (2) whether any testimony
was elicited from “Corporal Yeley,” and (3) whether the court reporter could file a
supplemental reporter’s record containing the voir dire proceedings and Corporal Yeley’s
testimony, if any. The court reporter has now filed a four-volume reporter’s record and
has uploaded a video identified as State’s Exhibit 3. The four-volume reporter’s record
contains a transcription of the voir dire proceedings and includes the testimony of
Nicholas Yeley. Accordingly, we REINSTATE this case on the Court’s active docket.
      Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: February 13, 2014